173 F.3d 421
John C. Pizza, Equitable or Beneficial Shareholder ofPharmasphere, Inc. and Interpro Development Corp.v.Ronald J. Mannino, Joseph M. Pizza, a/k/a Slyce, VincentDurante, Officers and Directors of Inter Chem Trading Corp.,Pharmasphere, Inc., and Interpro Development Corp., InterChem Trading Corp., Pharmasphere, Inc., Interpro DevelopmentCorporation, 'John Doe', 1 through 100, 'ABC Corporation', 1through 100,
NO. 97-5706
United States Court of Appeals,Third Circuit.
December 17, 1998

1
Appeal From:  D.N.J.


2
Affirmed.